DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to the claims, filed 03/26/2021, overcome all the 35 USC 112(b) rejections set forth in the previous office action, and these rejections have been withdrawn. The amendments present new 112(b) issues which are detailed below.
Specification
	The amendments to the specification, filed 03/26/2021, overcome the objections to the specification set forth in the previous office action, and these objections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, the claims are indefinite for reciting “a third end (is) displaced at a side of the first end” in line 8 and “a fifth end (is) displaced at a side of the third end” in line 16. These limitations render the claims indefinite because it is unclear what the word “displaced” is intended to mean. Merriam-Webster defines displaced as “to remove from the usual or proper place.” Therefore, features can be displaced from other features, but not at other features. Additionally, claims 1 and 11 disposed at a side of the first end” and “a fifth end disposed at a side of the third end” and claim 11 will be interpreted as reciting “a third end is disposed at a side of the first end” and “a fifth end disposed at a side of the third end.” 
	Claim 1 is also indefinite for reciting “the first tubular element is detached from the second tubular element” in line 21. This limitation renders the claim indefinite because it is unclear what the recitation of the word “detached” is intended to mean. Earlier in the claim, the second tubular element is recited as being “displaceably accommodated in the first tubular element”, and is therefore attached to the first tubular element. These two elements can’t be both attached and detached. Based on the disclosure, the examiner believes the applicant intended to recite that the elements are capable of being detached. Therefore, for the purpose of examination, the claim will be interpreted as reciting “the first tubular element is capable of being detached from the second tubular element.”
	Claims 2-10 and 12-22 are indefinite for containing all the deficiencies of claims 1 and 11, from which they respectively depend. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary).

    PNG
    media_image1.png
    668
    549
    media_image1.png
    Greyscale

Vogt Figure 2A, Annotated 
	Regarding claim 1, Vogt teaches An intraoral telescoping spring for displacing a relative position of maxillary and mandibular arches (Abstract; Figure 2A, #23), comprising: a first tubular element (Figure 2A, #24) including a first end (Annotated Figure 2A), a second end opposite to the first end (Annotated Figure 2A), the second end being an open end (Annotated Figure 2A), and a first connecting element attached to the first end and adapted to connect to one of the arches (Annotated Figure 2A; Figure 2); a second tubular element (Figure 2A, #26) displaceably accommodated in the first tubular element through the second end (Annotated Figure 2A, Third End is accommodated inside #24 and capable of sliding/being displaced), and including a third end disposed at a side of the first end inside the first tubular element (Annotated Figure 2A), a fourth end opposite to the third end (Annotated Figure 2A), the fourth end being an open end (Annotated Figure 2A), and a spiral spring (Figure 2A, #23) extending between the fourth end and the first connecting element to surround the first tubular element (Figure 2, #23 surrounds #24 and extends towards first connecting element), the spiral spring forcing the fourth end in a direction away from the first tubular element (Annotated Figure 2A); and a rod-shaped element displaceably accommodated in the second tubular element through the fourth end (Figure 2A and 2, #27), and including a fifth end disposed at a side of the third end inside the second tubular element (Annotated Figure 2A), a sixth end opposite to the fifth end (Annotated Figure 2A), and a second connecting element attached to the sixth end and adapted to connect to the other of the arches (Figure 2A, #28), and the first tubular element is capable of being detached from the second tubular element in a direction away from the fourth end of the second tubular element (Figure 2A; Paragraph 0022; #26 is interfitted into #24 and there are no stopping mechanisms to prevent #26 from being slid out of #24).
	Vogt does not teach wherein the spiral spring is attached to the fourth end and is attached exclusively to the fourth end of the second tubular element.

    PNG
    media_image2.png
    247
    684
    media_image2.png
    Greyscale

Cleary Figure 2, Annotated
	Cleary teaches an intraoral telescoping spring for displacing the relative position of the maxillary and mandibular arches (Abstract; Figure 1; Paragraph 0025) wherein a spring is fixedly attached to a fourth end thereof so as to force the fourth end in a direction away from the second end (Cleary Annotated Figure 2; Paragraph 0063, Cleary claim 34), wherein the spiral spring is attached exclusively to the fourth end of the second tubular element (Paragraph 0063).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the invention of Vogt to include the spring being attached exclusively to a fourth end as taught by Cleary. This would have been an obvious modification to make as it would result in a more secure spring, so that the spring would not accidentally fall off the device when disassembling or switching out pieces.
	Regarding claim 5, Vogt in view of Cleary teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach that the first connecting element is made of a web extending radially away from the first tubular element and having a first aperture, the web extending perpendicularly to an axial direction of the first tubular element.
	Cleary teaches wherein the first connecting element is made of a web extending radially away from the first tubular element and having a first aperture, the web extending perpendicularly to an axial direction of the first tubular element (Figure 2, #48). Cleary teaches that this connecting element is 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt to include the aperture connecting element of Cleary. This would have been an obvious modification to make as it would allow a dentist to attach the device using several different attachment means.

	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary) and in further view of US 2009/0061377 (Cope).

    PNG
    media_image3.png
    324
    569
    media_image3.png
    Greyscale

Cope Figure 7, Annotated
	Regarding claim 2, Vogt in view of Cleary teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the spiral spring comprises a conically tapering section in a region of the fourth end.
	Cope teaches an intraoral telescoping spring (Figure 7) wherein the spiral spring comprises a conically tapering section in the region of the fourth end (Annotated Figure 7, the region of the fourth 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary to include the tapering of the spring of Cope. This would have been an obvious modification to make as it would allow the spring to conform to the contour of the outer shape of the device, so that the spring would not stick out farther than necessary and provide any discomfort to the user.

    PNG
    media_image4.png
    666
    774
    media_image4.png
    Greyscale

Cleary Figure 2, Annotated and Enlarged
	Regarding claims 3 and 4, Vogt in view of Cleary and in further view of Cope teaches all of the elements of the claimed invention as stated above for claim 2 but does not teach wherein a conically tapering section comprises a fastening section made of mutually abutting spring wire windings, which is connected to the second tubular element at the fourth end thereof by means of soldering or welding, and wherein the fastening section forms a stop for the second end.

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary in further view of Cope to include the fastening section of Cleary, and this fastening section would be within the conically tapering section as defined in Cope Annotated Figure 7. This would have been an obvious modification to make as it would provide an element for holding the spring securely on the device, and provide an element for limiting the movements of the different telescoping pieces to certain desired ranges.

	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary) and in further view of US 2009/0035715 (Cleary 2).

    PNG
    media_image5.png
    291
    306
    media_image5.png
    Greyscale

Cleary 2, Figure 6, Annotated
	Regarding claims 6-8, Vogt in view of Cleary teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein an assembly element for fastening to an outer sheath of a band surrounding a molar is attached to the first connecting element, wherein the assembly element is designed in the manner of a U profile having a profile base and two profile flanks extending away therefrom, and wherein a fastening rod and at least one stop rod extend away from the profile base next to one another, the fastening rod being designed so as to be insertable in a tube provided in the outer sheath.
	Cleary 2 teaches an assembly element (Figure 1, #22) for connecting a intraoral telescoping spring (Figure 1, #26) to a buccal tube (Figure 1, #24) which connects to an outer sheath of a band surrounding a molar (Figure 1, #52) and also attaches to the first connecting element (Figure 1, #86 and #48). Cleary 2 further teaches wherein the assembly element is designed in a manner of a U profile (Annotated Figure 6) having a profile base (Figure 6, #72) and two profile flanks extending away therefrom (Figure 6, #80). Furthermore, Cleary 2 teaches a fastening rod (Figure 6, #76) and a stop rod (Figure 6, #78) that extend away from the profile base (Figure 6, #76 and #78 extend at an angle from #72, and therefore extend away from #72) next to one another (Figure 6, #76 and #78 are next to each other), the fastening rod designed so as to be insertable in a tube provided in the outer sheath (Paragraph 0054). Cleary teaches that this assembly element, as designed, provides a secure and robust connection (Paragraph 0020).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary to include the assembly element of Cleary 2. This would have been an obvious modification to make as it would provide a secure and robust connection between the intraoral spring and a molar.
	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary) and in further view of US 5120218 (Hanson).

    PNG
    media_image6.png
    480
    561
    media_image6.png
    Greyscale

Hanson Figure 9, Annotated
	Regarding claims 9 and 10, Vogt in view of Cleary teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the second connecting element is an annular element having a second aperture designed to expand conically on both sides toward opening surfaces thereof, wherein the second connecting element comprises a stop surface pointing toward the rod-shaped element.
	Hanson teaches a connecting member for an intraoral spring (Abstract) wherein the second connecting element is an annular element (Figure 8, #29 is annular as it is in the general shape of a ring), having a second aperture (Figure 8, opening of #29) designed to expand conically on both sides toward opening surfaces thereof (Annotated Figure 9). Hanson further teaches a stop surface (Figure 8, #40). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary to include the hook member of Hanson as the second connecting element. In making this modification, the stop surface of the hook member would point towards the rod-shaped element. This would have been an obvious modification to make as it would provide for a secure attachment means that could only be removed if rotated correctly by a dentist, therefore preventing accidental detachment.

	Claims 11, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary) and in further view of US 5678990 (Rosenberg).
	Regarding claim 11, Vogt teaches an intraoral telescoping spring (Abstract; Figure 2A, #23), comprising: a first tubular element (Figure 2A, #24) including a first end (Annotated Figure 2A), a second end opposite to the first end (Annotated Figure 2A), the second end being an open end (Annotated Figure 2A), and a first connecting element attached to the first end and adapted to connect to one of the arches (Annotated Figure 2A; Figure 2); a second tubular element (Figure 2A, #26) including a third end inserted into the second end of the first tubular element so that the third end is disposed at a side of the first end inside the first tubular element (Annotated Figure 2A; Paragraph 0022), a fourth end opposite to the third end (Annotated Figure 2A), the fourth end being an open end (Annotated Figure 2A), and a spiral spring having a portion with an inside diameter larger than an outside diameter of the first tubular element (Figure 2A, #23 and #24), so that the spiral spring surrounds the first tubular element between the fourth end and the first connecting element when the second tubular element is inserted into the first tubular element (Annotated Figure 2A); and a rod-shaped element including a fifth end inserted 
	Cleary teaches an intraoral telescoping spring for displacing the relative position of the maxillary and mandibular arches (Abstract; Figure 1; Paragraph 0025) wherein a spring is attached to a fourth end thereof so as to force the fourth end in a direction away from the second end (Cleary Annotated Figure 2; Paragraph 0063, Cleary claim 34).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the invention of Vogt to include the spring being attached exclusively to a fourth end as taught by Cleary. This would have been an obvious modification to make as it would result in a more secure spring, so that the spring would not accidentally fall off the device when disassembling or switching out pieces.
	Rosenberg teaches a telescoping intraoral device in the form of a kit (Column 3, lines 60-63). Rosenberg teaches that a kit can be useful in order to switch out differently dimensioned components as a patient's treatment needs change (Column 3, line 60 through Column 4, line 4).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary to be provided as a kit, as taught by Rosenberg. This would have been an obvious modification to make as it would allow a dentist to modify treatment as a patient's need change progressively by providing interchangeable, differently dimensioned device components.
	Regarding claim 15, Vogt in view of Cleary in further view of Rosenberg teaches all of the elements of the claimed invention as stated above for claim 11 but Vought does not teach that the first 
	Cleary teaches wherein the first connecting element is made of a web extending radially away from the first tubular element and having a first aperture, the web extending perpendicularly to an axial direction of the first tubular element (Figure 2, #48). Cleary teaches that this connecting element is useful in receiving many different types of other connecting elements (such as a ball pin or section of wire) in order to secure the device to a dental arch (Paragraph 0061).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary in further view of Rosenberg to include the aperture connecting element of Cleary. This would have been an obvious modification to make as it would allow a dentist to attach the device using several different attachment means.
	Regarding claim 21, Vogt in view of Cleary in further view of Rosenberg teaches all of the elements of the claimed invention as stated above for claim 11 but Vogt does not teach a plurality of differently configured second tubular elements, which differ in at least one of a spring constant of the spiral spring, length of the second tubular element, and a length of the spiral spring.
	Rosenberg teaches a telescoping intraoral device and kit (Abstract) wherein the kit can include a plurality of differently configured tubular elements which differ in length (Column 3, lines 61-63). Rosenberg teaches that this allows a dentist to interchange the device if the particular length does not fit the treatment needs of the patient (Column 3, line 64 to Column 4, line 3).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary in further view of Rosenberg to include the interchangeable feature of Rosenberg. This would have been an obvious modification to make as it would allow a dentist to modify treatment of a patient to better suit the needs of that patient.
Regarding claim 22, Vogt in view of Cleary in further view of Rosenberg teaches all of the elements of the claimed invention as stated above for claim 11 and Vogt further teaches wherein exactly one first tubular element (Figure 2A, #24 is the only first tubular element) and exactly one rod-shaped element are formed (Annotated Figure 2A, #27 is the only rod-shaped element).

	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary) and in further view of US 5678990 (Rosenberg) and US 2009/0061377 (Cope).
	Regarding claim 12, Vogt in view of Cleary in further view of Rosenberg teaches all of the elements of the claimed invention as stated above for claim 11 but does not teach wherein the spiral spring comprises a conically tapering section in a region of the fourth end.
	Cope teaches an intraoral telescoping spring (Figure 7) wherein the spiral spring comprises a conically tapering section in a region of the fourth end (Annotated Figure 7, the region of the fourth end includes the area within which the fourth end can slide back and forth). The spring therefore conforms to the overall contour of the telescoping tube sections, as shown in Figure 7.
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary in further view of Rosenberg to include the tapering of the spring of Cope. This would have been an obvious modification to make as it would allow the spring to conform to the contour of the outer shape of the device, so that the spring would not stick out farther than necessary and provide any discomfort to the user.
	Regarding claim 13 and 14, Vogt in view of Cleary and in further view of Rosenberg and Cope teaches all of the elements of the claimed invention as stated above for claim 12 but does not teach wherein a conically tapering section comprises a fastening section made of mutually abutting spring 
	Cleary teaches a fastening section (Annotated and Enlarged figure 2; fastening section is in an area corresponding to the conically tapering section of Cope) made of mutually abutting spring wire windings (Annotated and Enlarged figure 2), which is connected to the second tubular element at the fourth end thereof (Annotated Figure 2, #30 is part of the fastening section, and is at the fourth end) by means of welding (Paragraph 0063). Cleary further teaches wherein the fastening section forms a stop for the second end (Annotated Figure 2, fitting #30 extends past the outer radius of #46, and therefore if #28 were slid completely towards the #48 end of the device, #30 would act as a stop for the second end). Cleary teaches that this fastening section fitting #30 interacts with lobes on the rod-shaped element in order to prevent the rod from sliding too far towards the #48 end (Paragraph 0064).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary in further view of Rosenberg and Cope to include the fastening section of Cleary. This would have been an obvious modification to make as it would provide an element for holding the spring securely on the device, and provide an element for limiting the movements of the different telescoping pieces to certain desired ranges.

	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary) and in further view of US 5678990 (Rosenberg) and US 2009/0035715 (Cleary 2).
	Regarding claims 16, 17 and 18, Vogt in view of Cleary in further view of Rosenberg teaches all of the elements of the claimed invention as stated above for claim 11 but does not teach wherein an assembly element for fastening to an outer sheath of a band surrounding a molar is attached to or attachable to the first connecting element, wherein the assembly element is designed in the manner of 
	Cleary 2 teaches an assembly element (Figure 1, #22) for connecting a intraoral telescoping spring (Figure 1, #26) to a buccal tube (Figure 1, #24) which connects to an outer sheath of a band surrounding a molar (Figure 1, #52) and also attaches to the first connecting element (Figure 1, #86 and #48). Cleary 2 further teaches wherein the assembly element is designed in the manner of a U profile (Annotated Figure 6) having a profile base (Figure 6, #72) and two profile flanks extending away therefrom (Figure 6, #80). Furthermore, Cleary 2 teaches a fastening rod (Figure 6, #76) and a stop rod (Figure 6, #78) that extend away from the profile base (Figure 6, #76 and #78 extend at an angle from #72, and therefore extend away from #72) next to one another (Figure 6, #76 and #78 are next to each other), the fastening rod designed so as to be insertable in a tube provided in the outer sheath (Paragraph 0054). Cleary teaches that this assembly element, as designed, provides a secure and robust connection (Paragraph 0020).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary in further view of Rosenberg to include the assembly element of Cleary 2. This would have been an obvious modification to make as it would provide a secure and robust connection between the intraoral spring and a molar.

	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0164555 (Vogt) in view of US 2003/0022125 (Cleary) and in further view of US 5678990 (Rosenberg) and US 5120218 (Hanson).

    PNG
    media_image6.png
    480
    561
    media_image6.png
    Greyscale

Hanson Figure 9, Annotated
	Regarding claims 19 and 20, Vogt in view of Cleary in further view of Rosenberg teaches all of the elements of the claimed invention as stated above for claim 11 but does not teach wherein the second connecting element is an annular element, a second aperture of which is designed to expand conically on both sides toward opening surfaces thereof and wherein the second connecting element comprises a stop surface pointing toward the rod-shaped element.	
	Hanson teaches a connecting member for an intraoral spring (Abstract) wherein the second connecting element is an annular element (Figure 8, #29 is annular as it is in the general shape of a ring), a second aperture (Figure 8, opening of #29) of which is designed to expand conically on both sides toward opening surfaces thereof (Annotated Figure 9). Hanson further teaches a stop surface (Figure 8, #40). This hook type of second connecting element is useful because it is only selectively removable when rotated a certain way by a user (Column 8, lines 1-3).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the intraoral telescoping spring of Vogt in view of Cleary in further view of Rosenberg to include .

Response to Arguments
Applicant's arguments filed 03/26/2021, in regards to claim 1, have been fully considered but they are not persuasive. The applicant argues that Vogt does not teach. The examiner acknowledges that this limitation is not taught by Vogt, and asserts that Vogt in view of Cleary teaches all the elements recited by the claim. Cleary teaches this limitation that Vogt lacks. See above for reasoning of why this combination would have been obvious to make. 
	Additionally, the applicant argues that the first member in Cleary is not displaceably accommodated in the third member through the second end. The examiner asserts that the telescoping relationship of the third member moving in relation to the first member away from the fourth end in claim 1 is taught by Vogt. See above for detailed explanation of the prior art rejections. 
	Applicant's arguments filed 03/26/2021, in regards to claim 11, have been fully considered but they are not persuasive. Applicant argues that claim 11 is allowable over the prior art for the same reasons as argued for claim 1. See above for an explanation of why this is not persuasive. 
	Applicant's arguments filed 03/26/2021, in regards to claim 20, have been fully considered but they are not persuasive. The applicant argues that the combination of Vogt, Cleary, Rosenberg and Cope does not teach all the elements of claim 20, but does not further elaborate on why this is the case. Please see the rejection above for an explanation of why this combination teaches all the limitations recited in claim 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772